DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 10 recite that “… used in the preparation of Tipiracil HCl of formula-(I)” at the end of the claim, however, the claims do not disclose ‘formula-(I)’ in either of the claims; and/or in claim 4 or claim 6 on which claims 9 and 10 are respectively dependent.  The specification at page 1 discloses that ‘Tipiracil hydrochloride is of Formula (I)’.  The claim to be complete must include all limitations within the claim or should depend from another claim having the limitation.  MPEP § 2173.02(II) – “If the language of the claim is such that a person of ordinary skill in the art could not interpret the ‘metes and bounds’ of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) or pre-AIA  Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993)”.	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Callahan et al. (J. Med. Chem. 2002).  The instantly claimed process for preparation of 2-iminopyrrolidine hydrochloride of Formula (IVa) reads on reference disclosed process.  The reference discloses the use of 2-iminopyrrolidine hydrochloride in the synthesis of dihydropyrroloimidazole, see Scheme 1, page 999.  The ‘supporting information’ provides the experimental procedures, including preparation of 2-iminopyrrolidine hydrochloride compound, see page 1 of supporting information.  The reference teaches that 2-imino-pyrrolidine hydrochloride was prepared by adding 2-pyrrolidinone to dimethylsulfate to give 2-methoxypyrrolidine, which is treated with NH4Cl in ethanol to give 2-iminopyrrolidine hydrochloride, after recrystallization from using an 2O, see lines 6-13 of page 1 of supporting info.  The instantly claimed process is identical to reference disclosed process.

Claim(s) 4-5, and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Srinivasan et al., WO 2019/049174 (International Filing Date: September 7, 2018).  The instantly claimed process reads on reference disclosed process.  The reference teaches a process to prepare 5-chloro-6-(chloromethyl)pyrimidine-2,4-(1H,3H)-dione compound, see the generic reaction scheme at page 15, wherein the reference teaches reacting compound of Formula-2 (wherein X is Cl) with a chlorinating agent optionally in presence of suitable solvent to provide the compound of Formula-3.  The reference teaches use of ‘suitable solvent’ in the process and discloses such solvents include “alcohol solvents” such as methanol, see page 6.  Further, the reference teaches the specific process of preparing compound of Formula-3a at pages 16-17, wherein the chlorination of 6-(chloromethyl)pyrimidine-2,4(1H,3H)-dione compound of Formula-2a by treating with sulfuryl chloride in acetic acid, followed by purification.  Next, the reference teaches the use of the 5-chloro-6-(chloromethyl)pyrimidine-2,4-(1H,3H)-dione to prepare 5-chloro-6-[(2-iminopyrrolidin-1-yl)methyl]-pyrimidine-2,4-(1H,3H)-dione of formula I (see pages 16-17); and Tipiracil HCl of Formula-1a, see the reaction scheme at page 21.  Furthermore, the reference illustrates the preparation of the compound of Formula-3a in Example 1; the purification of the compound in Example 2 using dimethylformamide and water; and preparation of Tipiracil HCl in Examples 3-5, see pages 31-32.

Claim(s) 4-5, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al., CN 106892902 (see enclosed machine translation by Espacenet).  The instantly  by chlorination of 6-chloromethyluracil, see page 6 of the enclosed CN’902 translation.  The reference discloses that 6-chloromethyluracil is subjected to chlorination using sulfuryl chloride (SO2Cl2) and acetic acid to obtain 5-chloro-6-chloromethyluracil, which is added into DMF.  Further, the reference teaches that the 6-(chloromethyl)uracil compound is an intermediate in the preparation of tipiracil hydrochloride, see the abstract; the reaction scheme at paragraph [0007] of CN’902 at page 3.  Accordingly, the reference teaches the preparation of the compound of Formula III of instant claims, which is then used in the preparation of Tipiracil HCl.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 6-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhen et al., CN 103980253 (machine translation by Espacenet provided) or Wang et al., CN 106892902 (machine translation by Espacenet provided) in view of Callahan et al. (J. Med. Chem. 2002).
The primary reference, Zhen (CN’253) teaches a process for preparing 5-chloro-6-(2-iminopyrrolidin-1-yl)methyl-2,4-(1H,3H)pyrimidinedione hydrochloride.  The reference teaches that 5-chloro-6-(chloromethyl)pyrimidine-2,4-(1H,3H)dione (compound IV) reacted with 2-iminopyrrolidine hydrochloride (compound III) to arrive at the 5-chloro-6-(2-iminopyrrolidin-1-yl)methyl-2,4-(1H,3H)pyrimidinedione hydrochloride (compound I) product, see the reaction scheme at page 5 of CN’253.
	Another reference, Wang (CN’902) teaches a process for preparing Tipiracil hydrochloride by reacting 5-chloro-6-(chloromethyl)uracil with 2-iminopyrrolidine hydrochloride, see the reaction scheme 2, paragraph [0007] at page 3 (relevant portion provided below for convenience).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	The primary references do not specifically teach the preparation of the intermediate compound 2-iminopyrrolidine hydrochloride (i.e., 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
).
4Cl in ethanol to give 2-iminopyrrolidine hydrochloride, after recrystallization from ethnanol/Et2O, see lines 6-13 of page 1 of supporting info.
	One of ordinary skill in the art in possession of the teachings of Zhen (CN’253) or Wang (CN’902) would have been motivated to prepare the intermediate compound 2-iminopyrrolidine hydrochloride using the process taught by Callahan.  One of ordinary skill in the art would have been motivated to modify the teachings of the primary reference(s) by incorporating the process steps from the secondary reference, with the reasonable expectation of obtaining the product Tipiracil HCl consistent with the teachings of the primary reference(s).

Allowable Subject Matter
Claims 1-3 are allowed.  The closest reference of record, US 5,744,475 teaches preparation of Tipiracil Hydrochloride, however, the reference uses sodium ethoxide in the reaction of 5-chloro-6-chloromethyl-uracil and 2-iminopyrrolidine, and the yield of product obtained is 38%, see Example 6.  The instant claims recite that sodium methoxide is used in step of reaction of 5-chloro-6-chloromethyl-uracil and 2-iminopyrrolidine; and further, the overall yield is recited to be more than 65% and the product purity of more than 99.5%.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 24, 2022